Per Curiam.
The defendant contends that the State’s evidence was insufficient -to sustain the verdicts rendered below, and that his motion for judgment las of nonsuit made at the close of all the evidence should have been sustained.
The defendant relies upon the fact that the State used his conf ession as made to a police officer in Burlington, North Carolina. This confession was to the effect that he took two sticks of dynamite and capped ■and fused .them; that he took this dynamite from his brother’» home near Spring Hope, North Carolina, where he was living; that he got his nephew to take him to 1027 Rainey Street in Burlington, where his wife and children lived, on 13 April 1962; that “he lit the fuse, took the dynamite .and .threw it underhanded up beside the house.” The defendant further’ stated, according to. the testimony of the -police officer, that “he had no intention -of hurting his children.”
The evidence tends to show that the home in which defendant’s wife and children lived and the room in which they were asleep at the time, were substantially damaged and the wife was .seriously -injured. Likewise, the Oakley home located nearby was damaged.
The fact that -a confession contains exculpatory statements does not justify a nonsuit when the State introduce® substantive evidence in contradiction of such exculpatory declarations. S. v. Tolbert, 240 N.C. 445, 82 S.E. 2d 201.
*771In our opinion, the State’s evidence was sufficient to withstand the motion for judgment as of nonsuit and to support the verdicts rendered.
The ruling below is
Affirmed.